Citation Nr: 1704704	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  10-22 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial higher rating for bipolar disorder (claimed as major depressive disorder) rated as 30 percent disabling, effective September 23, 2007, and 70 percent disabling, effective October 9, 2008.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from October 1972 to October 1976, July 1985 to June 1995, and January 2003 to September 2007.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, granted service connection for bipolar disorder (claimed as major depressive disorder) and assigned a 30 percent rating, effective September 23, 2007.  In a May 2010 rating decision, the RO granted an increased rating of 70 percent for bipolar disorder, effective October 9, 2008.  The Veteran has not indicated that he is satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

An inferred claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been raised by the record.  See, e.g, September 25, 2008 private medical statement; January 8, 2009 private medical statement.  Thus, a claim for a TDIU is considered part and parcel to the Veteran's initial rating claim for bipolar disorder, as noted on the issues reflected on the first page of this decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary to ensure a complete record prior to adjudication of the Veteran's initial rating claim for bipolar disorder and inferred TDIU claim.

The Veteran submitted a note received in September 2009 indicating that he had provided a copy of an award letter from the United States Social Security Administration (SSA) showing that disability benefits had been granted based on physical and mental conditions.  Review of the VBMS and Virtual VA entries does not show that the SSA letter is part of the Veteran's record; neither are the supporting medical records for the SSA decision.  These records must be obtained on remand, as they are pertinent to the matter on appeal.

A March 2016 supplemental statement of the case notes that electronic review of treatment records from the VAMC in Birmingham dated from December 2007 to September 2015 was conducted by the AOJ.  These records are not in the Veteran's VBMS or Virtual VA file, however.  Thus, the Board cannot access them for review.  

The issue of entitlement to a TDIU has been raised by private medical statements dated in September 25, 2008 and January 8, 2009.  The Veteran also has submitted copies of letters from his employer noting that he had been suspended from his position at work.  See, e.g., January 27, 2009 letter disqualifying him from his job assignment.  On his VA-Form 9 he indicated that even attempts to obtain part-time employment had been unsuccessful due to the treatment for his mental health disability.  Proper development should be conducted for the TDIU matter, as well.

Finally, the last VA examination to address the claim was in September 2015.  Given that the case must be returned for the aforementioned reasons, another examination should be provided to ensure that the medical evidence accurately reflects the current level of severity of the Veteran's bipolar disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter addressing the criteria for substantiating a claim for a TDIU.

2.  The AOJ should ask the Veteran to identify any pertinent private treatment records pertaining to his bipolar disorder.

3.  The AOJ should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his bipolar disorder dated from September 2007 to the present.

4.  The AOJ should obtain copies of all documents pertaining to the Veteran's SSA disability award.

5.  After completing directives #1-#4, the AOJ should then arrange for the Veteran to be scheduled for a VA psychiatric evaluation to determine the current severity of his bipolar disorder.  The examiner should review the record.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected bipolar disorder NOS, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9432.  

The VA examiner is requested to provide an opinion as to the functional (both social and occupational) impairment due to the Veteran's service-connected bipolar disorder.  In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected disability.  The requested opinion must also take into consideration the relevant employment history and educational history.

If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the severity of the disability at issue or because of some other reason. 

6.  The AOJ should then review the record and readjudicate the claim for a rating higher than 30 percent, effective September 23, 2007, and 70 percent, effective October 9, 2008, for bipolar disorder, and a TDIU.  If either claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




